[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]JUDGMENT ON REMAND
Following a remand from the Appellate Court and a hearing on August 22, 1996, the court made the following finding:
The court finds that Mr. Warren is in the custody of the Commissioner of Mental Health who is represented by counsel.
The court finds that William Anderson is in the custody of the Commissioner of Mental Health and is an "insanittee acquittee" similarly situated.
The court finds that Mr. Anderson has no legal or specific interest in Mr. Warren's request for declaratory judgment.
The court finds that Mr. Anderson is affected by any judgment in this action in the same manner as any member of the public might be affected by a determination of the constitutionality of a statute. CT Page 6036
The court finds that any judgment in this matter is not res judicata as to any person not a party to this action.
For the foregoing reasons the court finds that all persons having an interest in the subject matter of the complaint are parties to the action or have been offered reasonable notice and pursuant to the order of the appeal court, the appeal is returned to that court.
THE COURT
BY KEVIN E. BOOTH, JUDGE